Citation Nr: 0942124	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to December 20, 2005, to include 
on an extraschedular basis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss from December 20, 2005, to include 
on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Historically, a December 2000 
Board decision found that new and material evidence had been 
submitted to reopen claims for service connection for hearing 
loss and tinnitus, and remanded those claims for evidentiary 
development prior to de novo adjudication.  

Thereafter, a May 2002 Board decision denied those claims on 
a de novo basis.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which entered an Order in April 2003, pursuant to a Joint 
Motion for Remand, which vacated the May 2002 Board decision 
and remanded the case to the Board.  An opinion was requested 
and, in August 2004, obtained from a VA medical specialist.  
A March 2005 Board decision granted service connection for 
bilateral tinnitus and bilateral sensorineural hearing loss. 

Then, an April 2005 rating decision effectuated the grants of 
service connection and assigned an initial 10 percent 
disability evaluation for bilateral tinnitus and an initial 
noncompensable rating for bilateral hearing loss, all 
effective August 8, 1997.  Because the Veteran's only other 
service-connected disability, duodenal ulcers, had been rated 
10 percent disabling from January 1, 1960, and as 20 percent 
disabling from December 12, 1990, these grants resulted in 
there being a combined disability rating of 10 percent from 
January 1, 1990; 20 percent from December 12, 1990; and 30 
percent from August 8, 1997. 

The Veteran appealed the initial rating assigned for 
bilateral hearing loss. 

A January 2006 rating decision granted an increase in the 
noncompensable rating for bilateral hearing loss to 10 
percent, effective December 20, 2005.  This resulted in an 
increase in the combined disability rating from 30 percent, 
to 40 percent effective December 20, 2005. 

In a January 2008 statement from a private physician, 
received in March 2008, it was stated that the Veteran's 
hearing loss caused significant impairment of activities of 
daily living and would be unable to work in any environment 
requiring hearing.  The Board construes this to be an 
informal claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU rating) on an extraschedular basis.  This 
matter has not been adjudicated by the RO and, so, is 
referred to the RO for initial consideration. 

By a March 2006 letter the RO denied the Veteran's attorney 
entitlement to attorney fees, to which he filed a Notice of 
Disagreement (NOD) in March 2006.  However, a May 2006 
Statement of the Case (SOC) granted entitlement to attorney 
fees.  Accordingly, that matter is not now before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion did not allege that there was any fault or 
deficiency in notification under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.  Under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a 
complete or substantially complete application for benefits, 
it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information 
and evidence VA will obtain, and (3) what portion of the 
information and evidence the claimant is to provide.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In the Joint Motion, at page three, it was noted that the 
Board had rejected an October 1998 VA examination report 
solely because it did not provide the Veteran's speech 
discrimination scores in the Maryland CNC format, as required 
by 38 C.F.R. § 4.85.  That is, the report of the October 1998 
examination did not specifically state that the Maryland CNC 
test was used.  That report was otherwise complete, because 
it measured puretone thresholds at each relevant frequency 
and speech audiometry result were in the form of percentage 
as to each ear.  As the only data missing was whether the 
Maryland CNC test was used, clarification should be sought 
from the October 1998 VA examiner as to whether the proper 
Maryland CNC test was used; alternatively, the Board should 
provide clarification or reasons and bases why such 
clarification is not necessary.  

The Joint Motion also found that the Board erred in not 
providing adequate reasons and bases for a determination that 
a May 2005 private audiology evaluation was not suitable and 
valid for rating purposes.  Rather, the Board relied on an 
October 2007 VA audiology report which questioned the 
validity of the May 2005 private audiology evaluation.  As to 
this, the October 2007 VA audiology report did not explain 
upon what standard the evaluator based his reasons for 
question the validity of the May 2005 private audiology 
evaluation.  Specifically, the October 2007 VA audiology 
report did not state whether the May 2005 private audiology 
examination failed to meet requirements in VA regulations for 
use for rating purposes; or whether the October 2007 VA 
audiology report simply rejected the 2005 private report 
based solely upon the personal opinion of the October 2007 VA 
evaluator as to what was required for a valid result.  As an 
example, the Joint Motion noted that the 2007 VA evaluator 
found that the 2005 private audiology examination had not 
obtained a "PB Max score".  However, VA regulations did not 
indicate that obtaining a "PB Max score" was required to 
ensure that audiological results were valid for rating 
purposes.  Thus, reliance by the Board on the 2007 VA 
audiology report to reject the results of the May 2005 
private audiology results was questionable and the Board 
should provide adequate reasons and bases for rejecting the 
May 2005 private audiology examination, beyond simply citing 
the opinion of the October 2007 VA evaluator.  

More recently, in response to a June 2009 letter notifying 
the Veteran and his attorney that they had 90 days within 
which to submit additional evidence, the Veteran's attorney 
responded in September 2009 that the Board had rejected the 
results of a March 1998 VA audiology evaluation because it 
was not clear that discrimination scores were obtained using 
the Maryland CNC format.  It was requested that this also be 
clarified in the same manner that the Joint Motion required 
clarification of the October 1998 VA audiology evaluation. 

It was alleged that the October 2007 VA audiology opinion, 
questioning the private audiology testing in May 2005, was 
additionally suspect because three prior VA audiology 
examinations, including in March 1998 and April 2000, had 
conducted speech discrimination ability testing at similar 
decibel levels.  

Similarly, it was stated that while the October 2007 VA 
audiology evaluation found fault with the 2005 private 
audiology evaluation for not obtaining a "PB Max score" the 
Board found other audiology evaluations to be probate and 
persuasive even though these other evaluations had also not 
obtained a "PB Max score."  Thus, there should be an 
explanation as to the need or significance of any "PB Max 
score."  It was further stated that as to the May 2005 
private audiology evaluation the only pertinent consideration 
was whether the Maryland CNC test was used and not the length 
of the word list or the presentation method.  Moreover, the 
October 2007 VA audiology evaluator provide no reason for 
raising these matters in addressing the private May 2005 
audiology report.  It was indicated that to the extent that 
the May 2005 private audiology report needed to be 
interpreted for rating purposed, VA should seek such 
interpretation of that report. 

The Veteran's attorney also noted the presence of evidence 
from a private clinical source indicating that the Veteran 
disabled from work requiring verbal communication.  

Also, the attorney stated that the evidence indicated that 
the Veteran's hearing loss presented an unusual disability 
picture because he was unable to hear people standing behind 
him and because words were unintelligible with any background 
noise.  As these symptoms were not elements for a schedular 
rating for hearing loss disorder, the claim should be 
remanded for RO consideration on an extraschedular rating.  

The Board must also note that a January 2007 VA report 
indicated that on some past testing the Veteran had not been 
considered to be performing in a reliable manner on speech 
recognition studies using the Maryland CNC test and for this 
reason pure tone threshold alone were recommended for rating 
purposes.  It was also suggested that the Veteran be 
scheduled for any future evaluation(s) at a facility in 
Durham, North Carolina, which was closer to his home. 

Lastly, the Board notes that in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) the Court found that in evaluating 
hearing loss audiologists must describe the effects of 
hearing loss on occupational functioning and daily activities 
so that it can be determined if an extra-schedular evaluation 
may be assigned.  The Court pointed out that, unlike the 
rating schedule for hearing loss, the extra-schedular 
provisions of 38 C.F.R. § 3.321(b) do not rely exclusively on 
objective test results to determine if referral is warranted.  

Accordingly, the case is REMANDED for the following action:

1..  The RO should seek clarification 
concerning the October 2007 VA 
evaluation as to whether the private 
May 2005 audiology evaluation met the 
requirements for rating the Veteran's 
service-connected bilateral hearing 
loss.  If possible, clarification 
should be sought from the evaluator 
that conducted the October 2007 VA 
evaluation. 

In this connection, clarification 
should be sought as to the significance 
of any "PB Max score" in determining 
the validity of the May 2005 private 
audiology evaluation for rating 
purposes.  

It should be explained why the absence 
of any "PB Max score" would render the 
findings of any audiology evaluation 
insufficient for rating purposes when 
VA regulations to do address the need 
for a "PB Max score."  

In the clarification, attention should 
be drawn to whether other audiology 
evaluations which were relied upon for 
rating purposes obtained a "PB Max 
score." 

It should be noted why any such 
audiology evaluations, that did not 
obtain a "PB Max score" which were 
relied upon for rating purposes were 
adequate for rating purpose, as opposed 
to the findings obtained at the time of 
the private May 2005 audiology 
evaluation. 

It should also be commented whether the 
length of the Maryland CNC test list 
used in conducting the private testing 
in May 2005 had any impact upon the 
validity of the May 2005 private 
audiology test and, if so, why.  

It should also be commented whether the 
format of the Maryland CNC testing, 
including the decibel levels used in 
conducting the private testing in May 
2005, had any impact upon the validity 
of the May 2005 private audiology test 
and, if so, why.  

As to this, it should also commented 
whether other audiology tests of the 
Maryland CNC test used similar decibel 
levels and, if so, what impact this has 
upon the validity of the private 
testing in May 2005.  If not, please 
state what impact this has upon the 
validity of the private testing in May 
2005.  

Should more information about the May 
2005 private audiology test be 
required, this should be so noted and, 
then, the RO should take the 
appropriate steps, if possible, to 
obtain such information in order to 
respond to the above requests. 

2.  The RO should take the appropriate 
steps to determine or clarify, if 
possible, whether the proper Maryland 
CNC test was used at the time of the 
March 1998 VA audiology evaluation.  

3.  The RO should take the appropriate 
steps to determine or clarify, if 
possible, whether the proper Maryland 
CNC test was used at the time of the 
October 1998 VA audiology evaluation.  

4.  The Veteran should be afforded a VA 
audiology to determine the severity of 
the Veteran's service-connected 
bilateral hearing loss for rating 
purposes.  If possible, this 
examination should be scheduled at an 
appropriate VA facility in Durham, 
North Carolina.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran. 

The audiologist must describe the 
effects of the Veteran's hearing loss 
on occupational functioning and daily 
activities so that it can be determined 
if an extra-schedular evaluation may be 
assigned.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  



5.  This is to put the Veteran on 
notice, and in keeping with the VA's 
duty to assist, as announced in 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991), that at least in part the 
purpose of the examination requested in 
this remand is to obtain information or 
evidence (or both) which may be 
dispositive of the appeal.  Therefore, 
the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 
failure to cooperate by attending the 
requested VA examination may result in 
an adverse determination.  

6.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

Specific attention is directed to the 
requested reports.  If the requested 
reports do not fully responses to the 
specific matters requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). 

7.  After the above actions have been 
completed, the RO should review the 
evidence and determine whether the 
Veteran's claim may now be granted on 
either a schedular or extraschedular 
basis.  

8.  In adjudicating the issue of an 
increased rating for service-connected 
bilateral hearing loss, the RO should 
consider the claim pursuant to the 
holding in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007)  

9.  If the Veteran is assigned any 
rating less than 100 percent, he and 
his attorney should be furnished a 
Supplemental SOC in accordance with 38 
U.S.C.A. § 7105 (West 1991) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations 
considered.  This document should 
include detailed reasons and bases for 
the decisions reached.  The Veteran and 
his attorney must be afforded the 
opportunity to respond thereto, at 
their option. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


